 

EXHIBIT 10.1

 

AMENDMENT NO. 3 TO THE SHAREHOLDERS AGREEMENT

This Amendment (this “Amendment”), dated as of November 14, 2018, is made by
Affinion Group Holdings, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used and not defined herein shall have the
meaning ascribed thereto in the Shareholders Agreement (as defined below).

RECITALS

A.The Company entered into a Shareholders Agreement, dated as of November 9,
2015, with the investors party thereto (as amended, the “Shareholders
Agreement”), to which various investors executed joinders in connection with the
exchange offers and rights offering of the Company and its subsidiaries which
were consummated on November 9, 2015.

B.Section 2.2(a)(vi) of the Shareholders Agreement restricts the implementation
of a new management Equity Incentive Plan or similar arrangement which could
result, when combined with any existing management Equity Incentive Plan or
similar arrangement (excluding Existing Plans), in the issuance of more than ten
percent (10%) of the Company Common Stock to employees and directors of the
Company.

C.The Company desires to amend Section 2.2(a)(vi) of the Shareholders Agreement
to increase the aggregate cap on Common Stock that may be issued to employees
and directors of the Company to fifteen percent (15%) of the Company Common
Stock (on a fully diluted basis, but excluding vested and unvested Company
Common Stock and options or other rights to acquire Company Common Stock issued
under an Equity Incentive Plan).

D.The holders of Outstanding Company Common Stock whose approval constitutes a
Stockholder Supermajority Vote have consented to this Amendment by written
consent, effective as of ___________, 2018.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Shareholders Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------

 

 

1.

Amendment to the Shareholders Agreement

Section 2.2(a)(vi) – Restrictions on Authority of the Board.  Section 2.2(a)(vi)
of the Shareholders Agreement is hereby amended and restated in its entirety as
follows:

(vi) implementation of a new management Equity Incentive Plan or similar
arrangement which could result, when combined with any existing management
Equity Incentive Plan or similar arrangement (excluding the Existing Plans), in
the issuance of more than fifteen percent (15%) of the Company Common Stock (on
a fully diluted basis, but excluding vested and unvested Company Common Stock
and options or other rights to acquire Company Common Stock issued under an
Equity Incentive Plan) to employees and Directors of the Company; and

 

2.Miscellaneous.

 

a.

The provisions of Sections 6.3 to 6.7 and 6.11 to 6.19 of the Shareholders
Agreement are hereby incorporated by reference, mutatis mutandis, as if such
provisions were set forth fully herein.

 

b.

This Amendment, the Shareholders Agreement and the other agreements expressly
referenced in the Shareholders Agreement constitute the complete and exclusive
statement of agreement among the Company and the Stockholders with respect to
the subject matter hereof and supersede all prior written and oral statements by
and among the Company and the Stockholders or any of them, and except as
otherwise specifically contemplated by this Amendment or the Shareholders
Agreement, no representation, statement, or condition or warranty not contained
in this Amendment or the Shareholders Agreement will be binding on the
Stockholders or the Company or have any force or effect whatsoever.  

 

c.

Except as specifically amended hereby, the Shareholders Agreement shall remain
in full force and effect.

*        *        *        *        *

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed by the undersigned to be
effective as of the date first written above.

 

THE COMPANY:

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Gregory S. Miller

Title:

 

Executive Vice President and Chief

 

 

Financial Officer

 

[Signature Page to Amendment No. 3 to the Shareholders Agreement]

--------------------------------------------------------------------------------

 

 

INVESTORS:

[NAME OF INVESTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Signature Page to Amendment No. 3 to the Shareholders Agreement]